—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the presentment agency appeals from an order of the Family Court, Westchester County (Braslow, J.), entered March 16, 1994, which dismissed the petition with prejudice.
Ordered that the order is reversed, on the law, without costs or disbursements, the petition is reinstated, and the matter is remitted to the Family Court, Westchester County, for further proceedings on the petition.
*544The order is reversed for reasons stated in the companion case entitled Matter of La Tia L. (213 AD2d 548 [decided herewith]). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.